Citation Nr: 1134281	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  02-01 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A hearing was held on January 13, 2005, in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

In a May 2007 decision, the Board denied service connection for PTSD.  The Veteran appealed the Board's May 2007 decision to the United States Court of Appeals for Veterans Claims (Court), which in a April 2009 order, granted a Joint Motion for Remand, vacating that part of the Board's May 2007 decision that denied service connection for PTSD.  

In October 2009 and May 2010, the Board remanded the case for further development.  As a preliminary matter, the Board finds that the remand directives have been completed, and, thus, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Since the time of the prior remand in May 2010, new evidence has been associated with the Veteran's claims file to show that he is currently in receipt of disability benefits from the Social Security Administration (SSA).  However, the medical records relied upon by the SSA, as well as the SSA's decision, are not in the claims file.  The Board notes that VA has a statutory duty to obtain these records.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2008).  The Court has held that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  As such records may contain pertinent medical evidence, these records should be obtained on remand.  See also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain from SSA a copy of all pertinent medical records relied upon in the adjudication of the Veteran's claim for SSA benefits.  Any attempts to obtain records that are ultimately unsuccessful, should be documented in the claims file.

2.  Once the above-requested development has been completed, readjudicate the Veteran's claim for service connection for PTSD.  If the decision remains adverse to the Veteran, he and his representative must be provided with an appropriate SSOC, as well as an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



